Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/212385 is responsive to communications filed on March 25, 2021. Currently, claims 1-20 are pending are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Supreme Court precedent and recent Federal Circuit decisions indicate that a statutory "process" under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing.  While the instant claim recites a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor is positively tied to another statutory category that accomplishes the claimed method steps, and therefore does not qualify as a statutory process. For example, it is unclear what performs, in electronic form, the steps recited in the method claim. 
The Examiner suggests that the Applicant add the limitation “non-transitory” to the computer readable storage medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term ‘non-transitory computer readable storage medium ” disclosed in the claims and ‘non-transitory computer readable storage medium ” in specification to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-12, 14-15, 17 is/are rejected under 35 U.S.C §102 (a)(1) as being anticipated by WEFFERS-ALBU et al. (US 20190228866 A1).
Regarding claim 1, WEFFERS-ALBU et al. (US 20190228866 A1) meets the claim limitations, as follows: 

A method comprising: 
acquiring an image of a patient with an imaging system [i.e. video camera 12-video component; Fig. 1]; 
determining an amount of patient movement [i.e. the video component detects different patient movements paragraph. 0096, 0113, Fig. 3-10]; and 
providing a movement indicator based on the determined amount of patient movement [i.e. providing an individual visual output indicator based on a different movement; paragraph. 0096-0098].

Regarding claim 2, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the imaging system is a computed tomography (CT) imaging system [i.e. this is a trivial feature which can be reconfigured from the imaging system of Fig. 1].

Regarding claim 3, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the movement indicator is a prerecorded audio message [i.e. common technique in the art; paragraph. 0172, table 2].

Regarding claim 4, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the movement indicator is a light emitted by the imaging system [i.e. paragraph. 0096, Fig. 3].

Regarding claim 5, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the movement indicator is an alert displayed on a monitor [i.e. paragraph. 0097].

Regarding claim 6, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the claim limitations as follows:
The method of claim 1, further comprising: 
comparing the amount of patient movement to a movement threshold [i.e. compare the highest center of motion gravity 402 with a specific threshold; paragraph. 0099]; and
determining if the amount of patient movement exceeds the movement threshold [i.e. paragraph. 0099].

Regarding claim 7, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the following claim limitations as set forth in claim 6.

Furthermore, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the claim limitations as follows:
The method of claim 6, further comprising: 
providing a first movement indicator if the amount of patient movement exceeds the movement threshold [i.e. the torso up indicator 303; Fig. 3]; and 
providing a second movement indicator if the amount of patient movement does not exceed the movement threshold [i.e. the restlessness indicator 304; paragraph. 0106, Fig. 4].

Regarding claim 8, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the following claim limitations as set forth in claim 3.

Furthermore, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the claim limitations as follows:
The method of claim 3, wherein the movement threshold is based on a region of interest (ROI) of the patient being imaged [i.e. Fig. 6A].

Regarding claim 11, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, WEFFERS-ALBU et al. (US 20190228866 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the amount of patient movement is determined by at least one camera monitoring an outer (ROI) of the patient being imaged [i.e. video camera 12-video component; Fig. 1, 3-10].

Regarding claim 12, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 14, all the claim limitations which are set forth and rejected as per discussion for claim 7.

Regarding claim 15, all the claim limitations which are set forth and rejected as per discussion for claim 3.

Regarding claim 17, all the claim limitations which are set forth and rejected as per discussion for claims 1, 3 and 4.

Allowable Subject Matter
Claims 9-10, 13, 16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487